Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  153979                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  MARLETTE AUTO WASH, LLC,                                                                                 Joan L. Larsen,
           Plaintiff/Counterdefendant                                                                                Justices
           -Appellant,
  v                                                                SC: 153979
                                                                   COA: 326486
                                                                   Sanilac CC: 14-035490-CH
  VAN DYKE SC PROPERTIES, LLC,
             Defendant/Counterplaintiff
             -Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the May 10, 2016
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether open, notorious, adverse, and continuous use of property for at least
  fifteen years creates a prescriptive easement that is an easement appurtenant, without
  regard to whether the owner of the dominant estate took legal action to claim the
  easement.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2017
           d0315
                                                                              Clerk